IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 99-31106
                          Summary Calendar
                       _____________________

VOYD B. BURGER,

                                               Plaintiff-Appellant,
                              versus

AMERICAN MARITIME OFFICERS UNION, ET AL.,

                                                         Defendant,

BAY SHIP MANAGEMENT, INC.;
AVONDALE INDUSTRIES, INC.,


                                            Defendants-Appellees.
_________________________________________________________________

      Appeals from the United States District Court for the
                  Eastern District of Louisiana
                    Civil Action No. 98-2085-T
_________________________________________________________________
                                   May 10, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Voyd Burger has filed a series of suits pro se1 related to his

firing in 1995.   He appeals the dismissal of one of those suits




        *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
    1
     It appears that while Burger had the assistance of counsel at
one point in this litigation, he has conducted most of the legal
activity, including this appeal, by himself.
here.   For the reasons stated herein, we affirm in part, vacate in

part, and remand.

                                       I

      In early 1995, Burger was the chief officer of the U.S.N.S.

Bellatrix.    Bay Ship Management, Inc. operated this ship under a

contract with the U.S. Navy, which owned the Bellatrix.                 In March

of   that   year,   while    the   Bellatrix    was     docked   at     Avondale

Industries’   shipyard      in   Avondale,    Louisiana,    Captain      Richard

Martucci fired Burger.      Burger filed a grievance with the American

Maritime Officers     Union,     but   the   union    declined   to    take   his

grievance to arbitration.

      On February 20, 1996, Burger filed his first suit against Bay

Ship Management and Avondale, among others, in United States

District Court for the Northern District of Florida.                  That court

dismissed the suit without prejudice for lack of jurisdiction.

Burger appealed, and the Eleventh Circuit eventually upheld the

dismissal.

      While the appeal of his first suit was pending, however,

Burger filed a second suit based on the same claims in United

States District Court for the Eastern District of Louisiana.                   He

raised a host of claims, including RICO and ADEA violations,

improper and retaliatory discharge, fraud, and conspiracy.                    Bay

Ship Management and Avondale moved to dismiss based on the first-




                                       2
to-file   rule.   The   district   court    granted   their   motion   and

dismissed Burger’s claims with prejudice.       Burger appealed to the

Fifth Circuit.

     While that appeal was pending, Burger filed his third suit

against the defendants, also in the Eastern District of Louisiana.

Bay Ship Management filed another motion to dismiss, based on the

first-to-file rule and res judicata.       The district court presiding

over that suit granted their motion.

     Soon thereafter, we ruled on Burger’s appeal of the dismissal

of his second suit.     We held that dismissal with prejudice on

first-to-file grounds had been improper because the Florida court

had lacked jurisdiction.      We therefore remanded the case for

further proceedings.

     On February 8, 1999, the district court presiding over the

second suit ordered all parties to file answers or pleadings within

thirty days. Avondale filed a timely motion to dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(6), which the district court

granted on April 15, 1999.     Bay Ship Management then filed for

summary judgment on the various claims. The district court granted

that motion in late August.        Then, on September 2, 1999, the

district court entered its order dismissing the complaint with

prejudice. Burger filed a motion for reconsideration, and while it




                                   3
was pending, filed his notice of appeal.           The district court

ultimately denied his motion.    We now hear his appeal.

     In the meantime, however, Burger filed yet another suit on

January 19, 2000, again in the Eastern District of Louisiana.         We

are not aware of the status of that suit.

                                  II

                                  A

     Burger first argues that his claims against Avondale were

improperly dismissed because he did not have an opportunity to

conduct discovery or to amend his complaint.2     Because the district

court did not deny either a motion to compel discovery or a motion

to amend his complaint, Burger is apparently challenging the

district court’s alacrity in responding to Avondale’s motion to

dismiss.

     There is nothing in the record suggesting that Burger sought

and was denied discovery because the claims against Avondale were

decided at the pleadings stage on a 12(b)(6) motion.      Discovery had

not begun.    Nor   would   discovery   have   helped   Burger,   because

additional evidence would not have affected whether his complaint

stated a cognizable claim against Avondale.

       2
        The only discovery that Burger mentions is to see the
contract between Avondale and Bay Ship Management. Burger raises
this request for additional discovery twice, first in the section
of his brief titled “Issue 1,” and then later in the section titled
“Issue 2.”




                                  4
     As for an opportunity to amend his complaint, we point out

that Burger had two months to amend his complaint from the date the

case was remanded to the district court.    He had one month after

Avondale filed its motion to dismiss.   Burger never tried to amend

his complaint during this two-month period, however.

     We decline to reverse a district court because it responded to

a motion too promptly.   Relief with respect to the Avondale claims

is therefore denied.3

     3
      One part of Burger’s brief states:

     It is Burger’s position that the district court did not
     apply the law properly because it ignored the facts.
     Burger contends that Avondale was required by contract to
     be used and paid by Avondale Shipyard for on-call time
     spent standing by to perform work for their benefit.
     Likewise, Burger believes that had they been forced to
     provide the Court with that contract it would prove this
     assertion. Burger submitted contracts Avondale had with
     other MSC ships that were in dry dock, showing that
     Avondale had to provide and pay for any labor used, and
     that Avondale was required to use the crew of the
     BELLATRIX to run ships gear, and assist the shipyard in
     whatever work they required help by the ship’s crew.

To the extent that Burger is raising an issue other than his
inability to conduct discovery, we cannot discern what it is. He
has neither explained what claim these “facts” are relevant to nor
how they suggest that the district court was wrong to dismiss his
case against Avondale for failure to state a claim.
     Similarly, in the last section of his brief, Burger asserts
that the district court erroneously found that if he was an
Avondale employee, he was an “at-will” employee, allowing the firm
to fire him without cause. Burger’s argument appears to be that
the district court ignored evidence establishing that Avondale paid
him for work he did for Avondale.      He then contends that this
evidence   demonstrates   something   other   than   an   “at-will”
relationship with Avondale. We disagree. Burger needed to allege




                                 5
                                   B

      Burger next challenges the district court’s decision to grant

Bay Ship Management’s summary judgment motion for lack of subject

matter jurisdiction.   The district court held that Burger’s claims

were governed by the Public Vessels Act, 46 U.S.C. § 781-790.        This

Act   incorporates   the   exclusivity   provision   of   the   Suits   in

Admiralty Act, 46 U.S.C. § 741-752.      Section 745 provides that the

United States is the proper defendant when there is a remedy

provided against the United States, and that an action cannot be

brought against the agent or employee of the United States whose

acts or omissions allegedly gave rise to the claim.              Because

Burger’s suit arose from his employment onboard a U.S.-owned vessel

operated by an agent of the United States, Bay Ship Management, his

only remedy was under the Suits in Admiralty Act against the United

States. For these reasons, the district court dismissed his claims

on summary judgment.

      Burger’s argument on appeal is that Bay Ship Management is not

an agent of the United States, but is instead an independent

contractor. Burger points out that Bay Ship Management had day-to-

day control over the ship and its personnel.         But under existing

case law, this is not a necessary condition to agency.      In Dearborn



the existence of an employment contract          between   himself      and
Avondale, which he has failed to do.




                                   6
v. Mar Ship Operations, Inc., 113 F.3d 995, 998-99 (9th Cir. 1997),

a    Ninth Circuit   panel    held    that   where   the   government   exerts

significant overall control and direction, and where the ship was

to   be used   for   government      purposes   in   support   of   government

missions, a charterer with day-to-day control and authority to hire

and fire was still an agent.         After an examination of the contract

between Bay Ship Management and the Navy, it is clear that the

government maintained the same level of overall control, and that

the ship was to be used for government purposes in support of

government missions.         Thus, Bay Ship Management was an agent,

depriving the district court of jurisdiction.

       We do agree, however, with Burger’s argument that granting

summary judgment is an inappropriate way to effect a dismissal for

lack of subject matter jurisdiction.            Bank One Texas v. United

States, 157 F.3d 397, 403 n.12 (5th Cir. 1998)(citing Stanley v.

Central Intelligence Agency, 639 F.2d 1146, 1157 (5th Cir. 1981)).

For that reason, the district court’s summary judgment is vacated

and the case will be dismissed for lack of jurisdiction.

                                       C

       The heading of the last section of Burger’s brief reads:

       WHETHER SIAA OR PVA PROVIDES A CAUSE OF ACTION
       THEMSELVES, PRE-EMPTS THE FAIR LABOR AND STANDARDS ACT,
       OR ADEA, OR MERELY OPERATES AS A WAIVER OF SOVEREIGN
       IMMUNITY?




                                       7
Unfortunately, he fails to make any argument to this effect in the

text that follows that heading.       Thus, we will not address this

issue.

                                IV

     For the reasons stated herein, the district court’s decision

is AFFIRMED in part, VACATED in part, and DISMISSED in part.

         AFFIRMED in part; VACATED in part; and DISMISSED in part.




                                  8